DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 15-17, 27, 29-30, 32, 37 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Vieregge et al. (US 7648776, hereafter “Vieregge”) in view of Itoh et al. (US 2015/0118517, hereafter “Itoh”), and further in view of Eichhorn et al. (US 5398864, hereafter “Eichhorn”).
Regarding claim 12, Vieregge discloses a method of manufacturing an assembly of joined components by brazing (col. 1, lines 10-25), the method comprising the steps of: providing of the components to be brazed together of which at least one is made from a multi-layered brazing sheet product (col. 1, lines 60-67; col. 4, lines 47-56) having an aluminium core alloy layer provided on one side with a brazing clad layer material, and an inter-layer (interliner) positioned between the aluminium core alloy layer and at least one said brazing clad layer material (col. 2, lines 5-10), wherein the brazing clad layer material is made from a 4xxx-series aluminium alloy (e.g. AA4045) having 5% to 15% Si In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Vieregge is silent as to Mg content in the 1xxx-series interlayer. However, disclosure of Itoh below describes addition of Mg to the interlayer in a multi-layer brazing sheet. 
Vieregge discloses using the multi-layered brazing sheet for brazing in heat exchanger applications (col. 1, lines 59-62; example 2), but does not mention fluxless brazing in a controlled dry inert gas atmosphere or Mg content in the 1xxx-series interlayer. However, such fluxless brazing is known in the art. Analogous to Vieregge, Itoh (also directed to aluminum alloy brazing sheet for fluxless brazing) teaches a method of manufacturing a brazed assembly (e.g. automotive heat exchanger- [0012]) by utilizing a multi-layered brazing sheet, which includes an aluminum core alloy layer, a brazing clad layer and an intermediate layer between the core layer and the brazing clad layer ([0011]- numeral (4), claim 15). Itoh discloses brazing the assembly without applying brazing flux onto the assembly components ([0010, 0012]), and brazing the assembly in a controlled nitrogen gas atmosphere at a brazing temperature, and 
Vieregge discloses the brazing clad layer made from an 4xxx-series aluminium alloy (e.g. AA4045), but is silent concerning Mg content of greater than 0.05% to 0.5%. However, such feature is known in the art. Eichhorn (drawn to aluminum alloy brazing composite sheet- abstract) discloses a brazing clad layer made from 4xxx-series aluminum alloys having about 5-13% Si and Mg in the range from about 0.1-2.0% (col. 2, lines 2-10; lines 35-42), which meets the claimed amounts of Si (5-15%) and Mg (>0.05-0.5%). Eichhorn teaches that the 
Hence, Vieregge as modified by Itoh and Eichhorn above includes an interlayer made from a 1xxx-series aluminum alloy and a brazing clad layer made from a 4xxx-series aluminum alloy, wherein Mg-content in the interlayer material is higher (0.2%) than the Mg-content in the brazing clad layer material (0.1%).
As to claim 13, Vieregge does not specifically mention pre-treating the brazing clad layer material by etching. However, Itoh teaches that it has been known in the art to perform an etching treatment in an acid or alkali on cladded brazing sheet followed by heating for brazing for practical use (Background Art- [0005]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out etching treatment by an acid or alkali etchant on the brazing clad layer of the brazing sheet in the method of Vieregge since such technique is conventional in the art (Itoh).
As to claims 15-16 and 27, in one example, Itoh discloses fluxless brazing in nitrogen gas furnace with oxygen concentration of less than 20 ppm (7-17 ppm- [0041]). Thus, Vieregge as modified by Itoh encompasses inert nitrogen atmosphere, wherein the oxygen content of the inert gas atmosphere is controlled to be less than 20 ppm to 5 ppm.  
As to claim 17, both Vieregge and Itoh discloses brazing assembly for heat exchangers, which encompasses cooler or oil cooler. One of ordinary skill in the art would have found it obvious to employ the fluxless brazing method to manufacture any suitable article, including recited cooler.
As to claims 29-30, Vieregge as modified by Eichhorn includes the brazing clad layer material made of a 4xxx-series aluminum alloy with a composition, consisting of, in weight percent: Si 5% to 13%, Mg 0.1%, Fe up to 0.8%, Cu up to 0.3%, Mn up to 0.15%, Zn up to 0.20%, Ti up to 0.20%, balance aluminium and unavoidable impurities each <0.05%, total <0.2% (Eichhorn- col. 2, lines 5-10, 35-42). It is noted that “less than” or “up to” a given value also includes 0%. With respect to claim 30, “optional” wetting element is not required to meet the claim. 
As to claim 32, Vieregge discloses that the brazing sheet may comprise 5 layers, wherein the aluminium core alloy layer is provided on both sides with a brazing clad layer material, and an inter-layer positioned between the aluminium core alloy layer and each of said brazing clad layer materials (col. 4, lines 47-51).
As to claim 37, Vieregge discloses that core alloy is made from an 3xxx- series alloy having a composition which falls within or overlaps with the recited ranges: Mn 0.8% to 1.5% Si 0.25% to 0.75% Cu 0.5% to 1.1% Fe up to 0.45% 
As to claims 41-42, the combination of Vieregge and Itoh in claim 12 above discloses that the inter-layer is made from a 1xxx- series aluminium alloy having a purposive addition of Mg of 0.2% [Itoh- [0023]), which falls within the claimed range.
Claims 14, 26, 33-35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Vieregge in view of Itoh & Eichhorn as applied to claim 12 above, and further in view of Wittebrood (US 8763880).
As to claims 14 and 26, Vieregge or Itoh does not disclose specific dwell time at brazing temperature. However, Wittebrood
As to claims 33-35 and 43, Vieregge or Itoh does not disclose a corrosion protective outer layer. However, Wittebrood teaches providing the brazing sheet with an outerlayer or outerliner made of an alloy tailored to provide high corrosion resistance as well as combined erosion resistance in the exposure environment of the article, such as waterside liner in a heat exchanger, wherein the aluminum alloy has a purposive addition of Zn of up to 6%, for example Al-Zn alloys having about 1-3% Zn (col. 6, lines 25-33). Vieregge discloses a 3xxx-series aluminum alloy comprising 0.1-5.0 wt% Zn for providing corrosion protection (col. 3, lines 3-8). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use recited 3xxx-series aluminum alloy comprising about 1-3% Zn as an outerlayer on other side of the brazing sheet in the manufacturing method of Vieregge because it would provide high corrosion resistance as well as combined erosion resistance in the exposure environment of the joined assembly.

Response to Amendment and Arguments
Applicant’s arguments filed 5/10/21 with respect to claim 12 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for a limitation of Mg specifically challenged in the argument. Specifically, examiner notes that current rejection set forth .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEVANG R PATEL/
Primary Examiner, AU 1735